June 12, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
              ASHLAND, INC. D/B/A VALVOLINE CO., Appellant

NO. 14-13-00064-CV                            V.

              HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                   ________________________________

        This cause, an appeal from the judgment in favor of appellee, Harris County
Appraisal District, signed October 22, 2012, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in granting
appellee Harris County Appraisal District’s Cross-Motion for Summary Judgment
and denying appellant Ashland, Inc., d/b/a Valvoline Co.’s Motion for Summary
Judgment. We therefore order the judgment of the court below REVERSED and
RENDER judgment granting Ashland, Inc., d/b/a Valvoline Co.’s Motion for
Summary Judgment and denying Harris County Appraisal District’s Cross-Motion.
It is further ordered that Ashland, Inc., d/b/a Valvoline Co. is entitled to a freeport
exemption on motor oil, grease, and gear oil for the 2010 and 2011 tax years.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Harris County Appraisal District.

      We further order this decision certified below for observance.